Case: 22-10376     Document: 00516556297         Page: 1     Date Filed: 11/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 23, 2022
                                  No. 22-10376                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ricky Wayne Tolbert, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:04-CR-278-1


   Before King, Jones, and Smith, Circuit Judges.
   Per Curiam:*
          Ricky Wayne Tolbert, Jr., federal prisoner # 32656-177, pleaded guilty
   to ten counts of bank robbery and one firearm count. He was sentenced to a
   total of 204 months of imprisonment, three years of supervised release, and
   restitution. After denying Tolbert’s successive motion to clarify or modify


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10376        Document: 00516556297        Page: 2   Date Filed: 11/23/2022




                                    No. 22-10376


   his judgment of conviction, the district court denied Tolbert’s motion for
   leave to proceed in forma pauperis (IFP) on appeal.
          By moving to proceed IFP in this court, Tolbert challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry is “limited to whether
   the appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted).
          In the district court, Tolbert requested credit against his federal
   sentence for the time he spent in state custody or for the district court to
   order his federal sentence to run concurrently with his earlier imposed state
   sentence. The proper vehicle for Tolbert to obtain consideration of his
   claims is a 28 U.S.C. § 2241 petition. See Leal v. Tombone, 341 F.3d 427, 427-
   30 (5th Cir. 2003); United States v. Garcia-Gutierrez, 835 F.2d 585, 586 (5th
   Cir. 1988). Because Tolbert’s motion was not filed in the district of his
   incarceration, the district court could not have considered his motion under
   § 2241. See United States v. Brown, 753 F.2d 455, 456 (5th Cir. 1985); see also
   Reyes-Requena v. United States, 243 F.3d 893, 895 n.3 (5th Cir. 2001). Tolbert
   identifies no other appropriate procedure for the relief he sought, and he has
   therefore failed to identify a nonfrivolous issue for appeal. See Howard,
   707 F.2d at 220.
          Tolbert’s motion for leave to proceed IFP is DENIED. His motion
   for oral argument is also DENIED. The appeal is DISMISSED as
   frivolous. See 5th Cir. R. 42.2.




                                         2